865 F.2d 1444
Timothy A. BROWN, Plaintiff-Appellee,v.Robert J. LOWEN, et al, Defendants-Appellants.
No. 88-2876.
United States Court of Appeals,Fourth Circuit.
Jan. 11, 1989.

1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC


2
Prior report:  857 F.2d 216.


3
The appellants' petition for rehearing and suggestion for rehearing in banc was submitted to the Court.  A majority of judges having voted in a requested poll of the Court to grant rehearing in banc,


4
IT IS ORDERED that rehearing in banc is granted.


5
IT IS FURTHER ORDERED that this case shall be calendared for argument at the April 1989 Term of Court.  Within ten days of the date of this order 11 additional copies of appellants' informal brief and 11 additional copies of appellee's informal brief shall be filed.